              Case 9:19-bk-11573-MB         Doc 409 Filed 10/16/19 Entered 10/16/19 16:11:45               Desc
                                             Main Document     Page 1 of 6


               1   O’MELVENY & MYERS LLP
                   Evan M. Jones (S.B. # 115827)
               2   Brian M. Metcalf (S.B. # 205809)
                   Darren L. Patrick (S.B. # 310727)                             FILED & ENTERED
               3   400 South Hope Street, 18th Floor
                   Los Angeles, CA 90071-2899
               4   Telephone: (213) 430-6000                                          OCT 16 2019
                   Facsimile: (213) 430-6407
               5   E-mail: ejones@omm.com
                   E-mail: bmetcalf@omm.com                                      CLERK U.S. BANKRUPTCY COURT
               6   E-mail: dpatrick@omm.com                                      Central District of California
                                                                                 BY handy      DEPUTY CLERK

               7   Gary Svirsky (N.Y. SBN: 2899417)
                   Samantha M. Indelicato (N.Y. SBN: 5598263)
               8   (pro hac vice applications pending)
                   Seven Times Square
               9   New York, NY 10036
                   Telephone: (212) 326-2000
              10   Facsimile: (212) 326-2061
                   E-mail: gsvirsky@omm.com
              11   E-mail: sindelicato@omm.com

              12   Attorneys for UBS AG, London Branch

              13

              14                              UNITED STATES BANKRUPTCY COURT

              15                               CENTRAL DISTRICT OF CALIFORNIA

              16                                       NORTHERN DIVISION

              17

              18   In re:                                       )   Case No.: 9:19-BK-11573-MB
                                                                )
              19   HVI CAT CANYON, INC.,                        )   Assigned to Hon. Martin R. Barash
                                                                )
              20                  Debtor.                       )   Chapter 11
                                                                )
              21                                                )   AGREED ORDER GRANTING
                                                                )   MOTION FOR APPOINTMENT OF A
              22                                                )   CHAPTER 11 TRUSTEE
                                                                )
              23                                                )
                                                                )   Date:    October 18, 2019
              24                                                )   Time:    8:30 a.m.
                                                                )   Dept:    21041 Burbank Boulevard
              25                                                )            Courtroom 303
                                                                )            Woodland Hills, California 91367
              26                                                )
                                                                )
              27                                                )

              28

                                                                1
Loeb & Loeb        18265011.1       AGREED ORDER GRANTING MOTION FOR APPOINTMENT OF A
                   232604-10002                    CHAPTER 11 TRUSTEE
              Case 9:19-bk-11573-MB        Doc 409 Filed 10/16/19 Entered 10/16/19 16:11:45                   Desc
                                            Main Document     Page 2 of 6


               1            This Agreed Order Granting the Motion for Appointment of a Chapter 11 Trustee is entered

               2   as of October 15, 2019, with the express consent of the Debtor and with respect to the following

               3   facts:

               4            On October 7, 2019, the California State Lands Commission (the “Commission”), the

               5   California Department of Conservation Division of Oil, Gas, and Geothermal Resources

               6   (“DOGGR”), Santa Barbara County, the Air Pollution Control District, and the Office of Harry E.

               7   Hagen, Treasurer-Tax Collector (“Santa Barbara”), and BUGANKO, LLC (“BUGANKO”) filed

               8   their Motion for Appointment of a Chapter 11 Trustee [Docket No. 356] (the “Commission

               9   Motion”), pursuant to section 1104(a) of the Bankruptcy Code. Also on October 7, 2019, UBS AG,

              10   London Branch (“UBS”) filed its Motion to Appoint a Chapter 11 Trustee pursuant to sections

              11   1104(a) and 1112(b) of the Bankruptcy Code [Docket No. 363] (the “UBS Motion”, UBS together

              12   with the Commission, DOGGR, Santa Barbara, and BUGANKO constituting the “Movants”; the

              13   UBS Motion together with the Commission Motion, constituting the “Trustee Motions”).

              14            On October 8, 2019, during the telephonic hearing to consider the Agreed Order for

              15   Consensual Use of Cash Collateral, this Court expressed on the record that the Trustee Motions and

              16   the evidence submitted in support of the Trustee Motions made out a prima facie case to appoint a

              17   Chapter 11 trustee.

              18            On October 12, 2019, the Debtor’s counsel notified counsel for Movants that the Debtor will

              19   consent to the appointment of a Chapter 11 trustee and will not oppose the Trustee Motions or any

              20   order granting appointment of a Chapter 11 trustee, thereby obviating the need to proceed with a

              21   hearing on the Trustee Motions on October 18, 2019, as scheduled. The Debtor expressly reserves

              22   all its rights with respect to the selection of a Chapter 11 trustee and of his or her professionals.

              23            Based upon the evidence and pleadings submitted in support of the Trustee Motions, the

              24   Court finding that the Trustee Motions make out a prima facie case for appointment of a Chapter 11

              25   trustee, upon the consent of the Debtor, and good cause appearing therefor,

              26            IT IS HEREBY ORDERED that:

              27            1.     The Trustee Motions are granted;

              28

                                                                      2
Loeb & Loeb        18265011.1         AGREED ORDER GRANTING MOTION FOR APPOINTMENT OF A
                   232604-10002                      CHAPTER 11 TRUSTEE
              Case 9:19-bk-11573-MB         Doc 409 Filed 10/16/19 Entered 10/16/19 16:11:45            Desc
                                             Main Document     Page 3 of 6


               1            2.    The United States Trustee is directed to immediately appoint a Chapter 11 trustee;

               2   and

               3            3.    This Order shall be effective immediately upon entry notwithstanding anything to

               4   the contrary in the Bankruptcy Rules or the Local Bankruptcy Rules of the United States Bankruptcy

               5   Court for the Central District of California.

               6
                                                                   ###
               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19
              20

              21

              22

              23
                   Date: October 16, 2019
              24

              25

              26
              27

              28

                                                                   3
Loeb & Loeb        18265011.1        AGREED ORDER GRANTING MOTION FOR APPOINTMENT OF A
                   232604-10002                     CHAPTER 11 TRUSTEE
              Case 9:19-bk-11573-MB     Doc 409 Filed 10/16/19 Entered 10/16/19 16:11:45   Desc
                                         Main Document     Page 4 of 6


               1   Agreed as to form and substance:
               2   WELTMAN & MOSKOWITZ, LLP
               3
                   By: /s/ Richard E. Weltman
               4   Richard E. Weltman
                   Adrienne Woods
               5   270 Madison Avenue, Suite 1400
                   New York, New York 10016
               6   (212) 684-7800
               7   Email: rew@weltmosk.com
                          aw@weltmosk.com
               8   ATTORNEYS FOR DEBTOR

               9
                   LOEB & LOEB LLP
              10

              11   By: /s/ Marc S. Cohen
                   Marc S. Cohen
              12   10100 Santa Monica Blvd., Suite 2200
                   Los Angeles, California 90067
              13   (310) 282-2000
                   Email: mscohen@loeb.com
              14
                   ATTORNEYS FOR THE CALIFORNIA STATE LANDS COMMISSION
              15

              16   O’MELVENY & MYERS LLP

              17   By: /s/ Evan M. Jomes
                   Evan M. Jones
              18
                   400 South Hope Street, 18th Floor
              19   Los Angeles, California 90071-2899
                   (213) 430-6000
              20   Email: ejoines@omm.com
                   ATTORNEYS FOR UBS AG, LONDON BRANCH
              21

              22
                   XAVIER BECERRA
              23   Attorney General of California

              24   By: /s/ Mitchell E. Rishe
                   Mitchell E. Rishe
              25   300 S. Spring Street, Suite 1702
              26   Los Angeles, CA 90013
                   (213) 269-6394
              27   Email: Mitchell.Rishe@doj.ca.gov
                   ATTORNEYS FOR THE CALIFORNIA DEPARTMENT OF CONSERVATION,
              28   DIVISION OF OIL, GAS & GEOTHERMAL RESOURCES

                                                           4
Loeb & Loeb        18265011.1      AGREED ORDER GRANTING MOTION FOR APPOINTMENT OF A
                   232604-10002                   CHAPTER 11 TRUSTEE
              Case 9:19-bk-11573-MB     Doc 409 Filed 10/16/19 Entered 10/16/19 16:11:45   Desc
                                         Main Document     Page 5 of 6


               1   SNOW SPENCE GREEN LLP
               2   By: /s/ Ross Spence
               3   W. Ross Spence
                   2929 Allen Parkway, Suite 2800
               4   Houston, Texas 77019
                   (713) 335-4800
               5   Email: ross@snowspencelaw.com
                   ATTORNEYS FOR THE COUNTY OF SANTA BARBARA, CALIFORNIA; HARRY E.
               6   HAGEN, AS TREASURER-TAX COLLECTOR OF THE COUNTY OF SANTA
               7   BARBARA, CALIFORNIA; AND THE SANTA BARBARA COUNTY AIR POLLUTION
                   CONTROL DISTRICT
               8

               9   SPENCER FANE LLP
              10   By: /s/ Eric M. Van Horn
              11   Eric M. Van Horn
                   2200 Ross Avenue, Suite 4800 West
              12   Dallas, Texas 75201
                   (214) 750-3610
              13   Email: ericvanhorn@spencerfane.com
              14
                   and
              15
                   LAW OFFICES OF KAREN L. GRANT
              16   Karen L. Grant
                   924 Anacapa Street, Suite 1M
              17   Santa Barbara, Ca 93101
                   (805) 962-4413
              18
                   Email: kgrant@silcom.com
              19   ATTORNEYS FOR BUGANKO, LLC

              20
                   PACHULSKI STANG ZIEHL & JONES LLP
              21
                   By: /s/ Maxim B. Litvak
              22
                   Jeffrey N. Pomerantz
              23   Maxim B. Litvak
                   10100 Santa Monica Blvd., 13th Floor
              24   Los Angeles, California 90067
                   (310) 277-6910
              25   Email: jpomerantz@pszjlaw.com
              26           mlitvak@pszjlaw.com

              27   PROPOSED COUNSEL TO THE OFFICIAL COMMITTEE OF
                   UNSECURED CREDITORS
              28

                                                           5
Loeb & Loeb        18265011.1      AGREED ORDER GRANTING MOTION FOR APPOINTMENT OF A
                   232604-10002                   CHAPTER 11 TRUSTEE
              Case 9:19-bk-11573-MB      Doc 409 Filed 10/16/19 Entered 10/16/19 16:11:45   Desc
                                          Main Document     Page 6 of 6


               1
                   No objection as to form:
               2

               3   Office of the United States Trustee
                   By: /s/ Brian D. Fittipaldi
               4   Brian D. Fittipaldi
                   U.S. Department of Justice
               5   Office of the United States Trustee
                   1415 State Street, Suite 148
               6   Santa Barbara, CA 93101
               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26
              27

              28

                                                            6
Loeb & Loeb        18265011.1       AGREED ORDER GRANTING MOTION FOR APPOINTMENT OF A
                   232604-10002                    CHAPTER 11 TRUSTEE
